In a proceeding pursuant to article 78 of the CPLR to prohibit the appellant City Judge of Mount Vernon from directing the petitioner District Attorney to furnish certain particulars and pérmit certain discovery to certain persons who have been charged with crimes or offenses, namely, Robinson, Thompson and Pietrangelo, (1) said City Judge and said Robinson and Pietrangelo appeal from so much of a judgment of the Supreme Court, Westchester County, dated February 15, 1974, as granted the application in part and (2) petitioner appeals from so much of the judgment as denied the application in part. Judgment insofar as it relates to Robinson and Pietrangelo affirmed insofar as appealed from, without costs (Matter of Aspland v. Judges .of County Ct. of County of Suffolk, 42 A D 2d 930, mot. for lv. to app. den. 33 N Y 2d 515). Appeals insofar as they relate to Thompson dismissed as moot, without costs. Fending the appeals, the charge against Thompson was dismissed. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur. [76 Mise 2d 848.]